Citation Nr: 9936083	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  97-20 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than June 28, 
1996, for the grant of service connection and award of 
disability compensation for post-traumatic stress disorder 
(PTSD).

2.  Evaluation of PTSD, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Matthew L. Clark, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
RO that granted a claim of entitlement to service connection 
for PTSD and assigned a 30 percent evaluation, effective from 
June 28, 1996.  Previously, this case was before the Board in 
December 1998 when it was remanded to grant the veteran's 
request for a hearing before a member of the Board.  In 
June 1999, such a hearing was conducted.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) recently held that an 
appeal from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of an 
original award.

At the veteran's hearing in June 1999, the veteran's attorney 
raised the issues of entitlement to service connection for 
headaches and/or rash as secondary to service-connected PTSD.  
These issues have not yet been addressed by the RO and are 
consequently referred to the RO for appropriate action.

(The issue of an evaluation of service-connected PTSD will be 
addressed in the REMAND that follows the decision below.)


FINDINGS OF FACT

1.  The veteran's first claim of service connection for PTSD 
was received by the RO on September 14, 1994.

2.  By a November 1994 rating action, the RO denied the 
veteran's claim of service connection for PTSD.  The veteran 
was notified of that decision, but he did not file a 
substantive appeal within the time period allowed.

3.  A claim to reopen was not filed until July 10, 1996.


CONCLUSION OF LAW

An effective date earlier than June 28, 1996, for the grant 
of service connection and award of disability compensation 
for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 5107, 
5110(a), 7105 (West 1991); 38 C.F.R. §§ 3.304, 
3.400(q)(1)(ii), 20.302, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was discharged from active military service in 
September 1969.  He did not file a claim of service 
connection for PTSD until September 14, 1994 and, at the 
time, asserted that the disorder had its onset in 1967, 1968, 
or 1969.  The veteran's service personnel records reveal that 
he was awarded the Purple Heart.  An October 1994 VA 
examination report shows that PTSD was not diagnosed.  

Based on the evidence noted above, the RO denied service 
connection for PTSD in November 1994.  The veteran was 
notified of the denial by letter dated on November 23, 1994.  
A notice of disagreement was received from the veteran in 
September 1995.  Subsequently, VA outpatient treatment 
reports, dated from May to October 1995 were received and 
show that clinical assessments of PTSD were made, but no 
diagnosis was provided.  A statement of the case (SOC) was 
issued on April 8, 1996.  The veteran did not file a document 
that could be considered as a timely substantive appeal.  
38 C.F.R. § 20.302 (a substantive appeal must be filed within 
one year of the notice of the determination being appealed or 
within 60 days of the issuance of the SOC, whichever is 
later).  Consequently, the RO's November 1994 denial of 
service connection for PTSD is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.

Thereafter, on June 28, 1996, a VA examination was conducted 
and PTSD was diagnosed.  Documents were received from the 
veteran on July 10, 1998, which may be construed as a claim 
to reopen the previous denial.  By rating action in August 
1996, the RO granted a claim of service connection for PTSD, 
and assigned a 30 percent rating effective June 28, 1996.

Throughout the appeal, the veteran and his attorney have 
argued that an effective date of September 14, 1994, should 
be awarded, which is the date of receipt of the veteran's 
first claim of service connection for PTSD.  In a written 
statement of June 1997, the veteran's attorney argues that 
the veteran should not be punished for failure to comply with 
the 60-day time period to submit a substantive appeal with 
respect the November 1994 RO denial.  The attorney also 
argues that the veteran's VA appointment profile indicates 
that the VA clinic canceled five appointments for 
examinations and, but for these cancellations, the evidence 
would have established that the veteran had PTSD prior to 
June 28, 1996, entitling him to an effective date of 
September 14, 1994.

In a written statement of October 1997, the veteran's 
attorney claims that, although the RO indicated that the 
veteran had failed to report to a VA examination scheduled on 
April 2, 1996, the veteran's appointment profile from the RO 
does not reveal that any appointment was scheduled for the 
veteran on such a date.  Moreover, the attorney claims that, 
while it is true that the veteran did not submit a 
substantive appeal within 60 days of the issuance of the 
April 8, 1996, statement of the case, it should be noted that 
due to VA's failure to provide a diagnosis of PTSD in either 
March or May 1996, the veteran could not have provided any 
supporting evidence for service connection.  According to the 
veteran's attorney, the date of entitlement must be set as 
September 14, 1994, the date of the veteran's filing for the 
benefit and that the veteran was prevented from presenting a 
substantive appeal due to the failure of the VA clinic to 
provide a confirmed diagnosis of PTSD. 

At his hearing before a member of the Board in June 1999, the 
veteran testified that he appeared for VA examinations 
scheduled on February 13, March 8, and March 12, 1996, but 
that all examinations were canceled by the clinic.

According to the pertinent regulation, when new and material 
evidence (other than service department records) is received 
after a final disallowance, the effective date of the grant 
of service connection will be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii) (1999).  The Board acknowledges 
the veteran's contentions that an effective date in September 
1994 is appropriate for the grant of service connection and 
award of compensation benefits for PTSD.  Significantly, 
however, the veteran's claim was previously denied by the RO 
in November 1994 and the veteran failed to file a substantive 
appeal within the time period allowed.  38 C.F.R. § 20.302.  
Therefore, in the absence of a timely filed substantive 
appeal, and in accordance with VA regulations in effect at 
that time, the Board finds that the November 1994 denial 
became final.  38 U.S.C.A. § 7105.  Consequently, the 
provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 
require that the effective date for the award of compensation 
on account of a reopened claim will be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of the application to reopen.  38 U.S.C.A. § 5110.  
In other words, the earliest date that may be assigned for 
the award of compensation for PTSD is the date of receipt of 
the reopened claim.  38 C.F.R. § 3.400.  Although the new 
claim was not filed until July 10, 1996, the RO chose an 
earlier date-June 28, 1996, the date that a clear diagnosis 
was first provided.  38 C.F.R. § 20.304.

The Board acknowledges the veteran and his attorney's 
arguments that the effective date should be September 14, 
1994, and that the veteran was prevented from presenting a 
substantive appeal due to the VA clinic's failure to obtain a 
diagnosis of PTSD prior to June 28, 1996.  The Board also 
notes the argument that, but for the cancellation of these 
examinations, the veteran would have had evidence 
establishing PSTD earlier than June 28, 1996.  Nevertheless, 
even if VA examinations were not canceled, it would be 
speculative to conclude that the veteran would have had a 
diagnosis of PTSD or would have filed a timely substantive 
appeal.  The salient point to be made is that the November 
1994 rating decision is final, and that the veteran did not 
file a claim to open the previously denied claim until July 
1996.  38 C.F.R. § 3.400.

Since pertinent law and regulations state that, in such 
circumstances, when new and material evidence (other than 
service department records) is received after a final 
disallowance, the effective date of the grant of service 
connection will be the date of receipt of the new claim or 
the date entitlement arose, whichever is later, see 38 C.F.R. 
§ 3.400(q)(1)(ii) (1999), the Board must conclude that an 
effective date earlier than the date assigned by the RO (June 
28, 1996) is not warranted.  The preponderance of the 
evidence is against the claim of entitlement to an effective 
date earlier than June 28, 1996, for the grant of service 
connection and award of compensation for PTSD.


ORDER

Entitlement to an effective date earlier than June 28, 1996, 
for the grant of service connection and award of disability 
compensation for PSTD is denied.


REMAND

The criteria for rating PTSD changed after the veteran filed 
his claim. (The new criteria have been in effect since 
November 7, 1996.  61 Fed. Reg. 52,695 (1996).)  According to 
the Court, when a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Consequently, consideration of the 
veteran's case requires that the Board look at both sets of 
rating criteria.  Id. (The record on appeal shows that the 
April 1997 SOC and the March 1998 supplemental statement of 
the case (SSOC) provided the veteran with notice of this 
change.)

Although the veteran had previously undergone a VA 
psychiatric examination in June 1996, the Board finds that 
the report of that examination is inadequate to rate the 
veteran's service- connected PTSD, especially in light of the 
new rating criteria.  (The veteran's history was reported in 
some detail, but the examiner did not have the opportunity to 
review the claims file and provide all the findings specific 
to the new rating criteria.  See 38 C.F.R. § 4.130 (1999).)  

At the June 1996 VA examination, the veteran reported being 
employed at a seasonal job.  At his hearing in June 1999, the 
veteran testified that he was currently working full time, 
and had been so employed for the last 17 or 18 years.  He 
also noted that, due to increased PTSD symptomatology, there 
have been times that he could not work.  The Board finds that 
the evidence of record is also inadequate to determine the 
current severity of service-connected PTSD, especially the 
extent to which service-connected PTSD affects the veteran's 
employability.  Consequently, a remand for a new examination 
is warranted.  38 C.F.R. § 19.9 (1999).  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider 
independent medical evidence to support its findings and is 
not permitted to base decisions on its own unsubstantiated 
medical conclusions).

At his hearing in June 1999, the veteran also noted that he 
was enrolled in a counseling program at a VA hospital for his 
psychiatric disorder, which he attends about once a month.  
He also reported that he calls his counselor a couple of 
times during the month.  Copies of any treatment reports 
prepared in conjunction with such counseling do not appear to 
have been associated with the claims file, but appear to be 
pertinent to the evaluation issue.

Accordingly, the rating issue is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of current treatment for PTSD 
that has not already been made part of 
the record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).

2.  The RO should then schedule the 
veteran for a VA psychiatric evaluation 
to determine the severity of service-
connected PTSD.  The psychiatrist should 
assign a GAF score and explain the 
significance of the score in terms of 
social and industrial impairment.  The RO 
also should provide the examiner with a 
copy of the old and new rating criteria, 
and findings should be made that are 
responsive to both the old and the new 
criteria with respect to service-
connected disability only.  The examiner 
should explain the rationale for all 
opinions given.  The claims folder, with 
any evidence obtained pursuant to the 
request above, must be reviewed by the 
examiner in conjunction with the 
examination.  

3.  The RO should re-adjudicate the claim 
based on both the old and new criteria 
for rating psychiatric disability, with 
application of those more favorable to 
the claim.  The RO should also consider 
whether a "staged" rating is appropriate.  
Fenderson, 12 Vet. App. at 119.  If the 
benefit sought is denied, a SSOC should 
be issued.  The SSOC should contain, 
among other things, a summary of the 
evidence received since the last SSOC was 
issued in March 1998.  38 C.F.R. § 19.31 
(1999).  If the veteran does not appear 
for the examination, without good cause, 
the SSOC should include a reference to 
the provisions of 38 C.F.R. § 3.655 
(1999).

After the appellant and his attorney have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures and obtain clarifying 
evidence.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

